Citation Nr: 0210619	
Decision Date: 08/27/02    Archive Date: 09/05/02	

DOCKET NO.  99-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residual scar, status post 
excision and restructuring of the left cheek, follicular 
hyperplasia with folliculitis, based on August 1994 surgery 
and subsequent treatment by the VA. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from January 1975 to 
July 1977.

The veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a residual scar, status 
post excision and restructuring of the left cheek, follicular 
hyperplasia with folliculitis was received by the RO in May 
1997.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) which denied this benefit.  After the 
veteran filed a timely notice of disagreement with this 
rating decision, he was provided a statement of the case in 
June 1999.  In his substantive appeal (VA Form 9) dated in 
July 1999, the veteran indicated that he wished to attend a 
personal hearing before a veteran's law judge in Washington, 
D.C.  Accordingly, the Board scheduled the veteran for such a 
hearing in January 2001.  In a November 2000 statement the 
veteran requested that his January 2001 hearing in 
Washington, D.C., be canceled. 

This case was previously before the Board and in November 
2000 it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The evidence of record does not demonstrate that the 
veteran currently has any additional disability as a result 
of VA surgical treatment.  





CONCLUSION OF LAW

The criteria for compensation benefits in accordance with 
38 U.S.C.A. § 1155 have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (November 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107 and 5126, and codified as 
amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations in January 
1991 and September 2001 to determine the nature of his 
residual scarring and current skin lesions and medical 
opinion has been obtained relevant to the issue on appeal.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discussed the pertinent evidence, and the law and regulations 
related to the claim and essentially notified them of the 
evidence needed by the veteran to prevail on the claim.  In 
letters dated in December 2000 and June 2001, the RO notified 
the veteran of the evidence needed to support his claim and 
offered to assist the veteran in obtaining relevant evidence.  
It appears that all identified evidence has been obtained to 
the extent possible and that any evidence not accounted for 
results from a failure of the veteran to cooperate with the 
RO's request for completion and submission of the appropriate 
VA form authorizing its release from a private medical 
facility.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument would serve no useful purpose.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of his claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Factual Background

Review of the record reveals that in April 1994 the veteran 
presented to a VA outpatient treatment clinic for complaints 
of a nonhealing ulceration on his left cheek.  It was 
reported that the lesion would get better, then worsen but 
would never go away.  The veteran said he had tried many 
topical antibiotics without much improvement.  A physical 
examination of the veteran's cheek was significant for a 
1.5- by 2-centimeter ulcerated lesion.  Right (sic) cheek 
ulcer questionable infection was the diagnostic assessment.  
The veteran was prescribed antibacterial medication.  

When seen in May 1994 for followup evaluation for a 
nonhealing cheek lesion, the veteran was noted on examination 
to have some inflammation and induration along the edge of 
the lesion with tenderness and a yellow serous crust near the 
wound edge.  The examiner stated that the findings were very 
suspicious for impetigo, but the diagnosis was unknown.  When 
seen later in May 1994, the wound was said to be healing and 
to have decreased in size.  In early June 1994, minimal 
further improvement was reported.  The veteran was to be seen 
again in mid-June 1994, but no clinical record of this 
treatment is in the claims folder.

On August 17, 1994, the veteran underwent excision of his 
nonhealing lesion on the left cheek as an outpatient at a VA 
hospital.  A post-surgery biopsy revealed skin with an ulcer, 
acute and chronic inflammation, scar, foreign body granulomas 
and focal acute folliculitis.  When seen later in August 
1994, the veteran was said to be doing well.  The sutures 
were removed and the wound was said to be healing nicely.  
The veteran was to be seen in the ear, nose and throat clinic 
for followup in late September 1994, but no clinical record 
reflecting this treatment is in the claims folder.  

Additional outpatient treatment records reflect followup 
outpatient care in November 1996 on the veteran's left cheek 
scar.  His wound was noted to be clean.  It was also noted 
that the veteran had been shaving in the area of the lesion 
and had also been scratching the area.  A possible self-
inflicting component was noted.  Non-healing wound was the 
diagnostic assessment.  The veteran was given "Kerrington 
products" for wound care and told to stop all other 
over-the-counter medication/topicals.  He was further advised 
to avoid scratching and not to shave the area of the lesion.  
The veteran was to be seen again in 3 to 4 weeks, but no 
further VA treatment records are in the claims folder.  

Also of record is a May 1997 pathology report from the State 
University of New York Health Science Center in Syracuse, New 
York which reveals that the veteran underwent excision of a 
skin lesion on his left cheek at that facility in April 1997.  
The diagnosis was ulcer with acute and chronic inflammation 
and foreign body giant reaction suggestive of suture 
granuloma.  

On a VA dermatology examination in January 1998, the veteran 
gave a history of a "1993" excision of a left cheek lesion 
performed at the VA Medical Center in Syracuse, New York.  He 
said the doctor who performed the surgery was "being rushed" 
through the procedure and also said that the doctor was 
"interrupted" several times.  It was said that there was a 
question as to whether incorrect suture material was used 
during the procedure.  The veteran reported that he had 
undergone a second procedure in April 1997 and a repeat 
procedure in August 1997.  He said that a biopsy performed 
after the August 1997 procedure showed retained suture 
material.  The veteran said that he was to undergo a 
procedure, referred to as "sanding" later in January 1998.  
After the VA dermatology examination, the diagnosis was 
follicular hyperplasia with folliculitis, status post 
surgical procedures times three.  It was reported that the 
veteran demonstrated residual disfiguring scarring which had 
caused significant emotional distress.  It does not appear 
from the record that the veteran's claims folder was 
available to the VA examiner at the time of this examination.

In a March 1999 statement, a VA physician reported treating 
the veteran in September 1996 for left facial wound following 
surgery.  It was reported that the veteran had had subsequent 
followup by the VA for a chronic stitch abscess with foreign 
body reaction and super infection.  

The veteran was afforded a VA dermatology examination in 
September 2001 for the expressed purpose of determining the 
nature, extent and etiology of all current skin lesions and 
scarring on his left cheek.  This examination was pursuant to 
the November 2000 Board remand.  The examiner was requested 
to render a medical opinion as to whether the veteran as a 
result of his August 1994 VA performed excision of a skin 
lesion had any scarring of the left cheek, any skin pathology 
of his left cheek, aside from scarring, and/or any left cheek 
skin pathology aside from scarring which increased in 
severity.  The examiner specifically noted that the veteran's 
claims folder was reviewed prior to the examination.

The veteran's VA examiner in September 2001 recorded that the 
veteran had an excision of a nonhealing crusted over 
ulcerated lesion from his left cheek area in 1994 at the VA 
Medical Center in Syracuse.  He noted that prior to that 
surgery he had a 1.5- by 2-centimeter ulcerated lesion with 
slight raised edges.  He stated that the purpose of the 
surgery in August 1994 was to excise the lesion and repair 
the defect with flap reconstruction.  Initially the veteran 
did well postoperatively.  He thereafter had further 
treatment in November 1996.  At that time an examination 
revealed benign follicular hyperplasia and he was instructed 
to stop shaving and avoid scratching the area.  However it 
was noted that the veteran related to the examiner that he 
continued to shave because growing a beard made it feel 
worse.  It was noted that the veteran then went to SUNY 
Syracuse and had evaluation for the left cheek lesion, which 
apparently had recurred in May 1997.  The examiner noted that 
the SUNY report revealed ulcer as a diagnosis with acute 
chronic inflammation and foreign body "suggestive" of suture 
granuloma.  He added that a VA examination performed in 
January 1999 reported that the veteran had three excisions of 
the lesion the first one at the VA medical center in 1994 and 
then two procedures by private physicians.

On physical examination at this time it was noted that the 
veteran had two scars with a flat base and pinkish 
discoloration at the base and also hypopigmentation.  The 
scars were basically 6 centimeters in length and 
approximately 5 centimeters wide.  Near the left chin there 
was a scar which was approximately 2 centimeters in length 
and another separate scar 3 centimeters in length.  The 
examiner noted that the area of his surgery that was 
performed at the VA was well healed and represented by a 
slightly pinker area approximately 2 by 2 centimeters in the 
upper anterior portion of an elliptical-shaped scar that is 
present on the left side of the face.  There was no infection 
or incrustation.  The edges of the scar were smooth.  The 
examiner further noted that without looking at it in the 
maximum lighted conditions it would be very hard to even 
notice this area.  He also noted that the only complaint that 
the veteran has is slight amount of hypesthesia of that area 
to touch.

With respect to the medical opinion requested, the examiner 
stated that the residual of the surgery performed by VA in 
1994 consists of an area that is slightly pinker than its 
surrounding area of scar.  It is approximately 2 by 
2 centimeters in the upper anterior aspect of the larger scar 
base, which is on the left side of the face.  The examiner 
said he did not believe that this is a reasonable 
postoperative scar considering the type of surgery the 
veteran initially had at VA, which also involved the flap.  
He added that he did not feel on the basis of his examination 
that the residual scar is something that was not intended to 
result from that surgery.  With respect to the question of 
whether the veteran had any skin pathology of his left cheek 
aside from scarring which was caused by the August 1994 VA 
surgery the examiner said he could not find any pathology of 
the left cheek aside from the obvious scarring nor did he see 
any lesions that were increased in severity following the 
August 1998 VA performed surgery on the left cheek.

Analysis

The Board notes that the legal framework in this case is 
found at 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358, which 
essentially provide that compensation benefits will be paid 
for additional disability due to VA hospitalization, medical 
or surgical treatment or examination under any of the laws 
administered by the VA.  The Board further notes that since 
the veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the pathology at issue 
was filed prior to October 1, 1997, negligence is not for 
consideration in this claim.  In pertinent part 38 U.S.C.A. 
§ 1151 provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as a result of VA 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death was service connected.  

The regulation implementing the statute provides that in 
determining that additional disability exists, the following 
considerations will govern:  (1) The veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately; 
as applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
nature progress of disease or injuries, for which training, 
or hospitalization, etc., was authorized.  38 C.F.R. 
§ 3.358(b). 

In determining whether such additional disability resulted 
from a disease or injury or in aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  (2) The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or in aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment or 
examination.  (3) Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the expressed or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because they had not been determined at the 
time consent was given whether the treatment would in fact be 
administered.  38 C.F.R. § 3.358(c).  

The veteran has contended that he has ulceration and a 
disfiguring scar on the left cheek due to outpatient surgery 
improperly performed at a VA medical facility in August 1994.  
In support of his claim the record does contain medical 
evidence indicating that, as late as January 1998, the 
veteran was found to have follicular hyperplasia with 
folliculitis as well as residual disfiguring (facial) 
scarring.  While the VA examiner in January 1998 indicates 
that the veteran demonstrated residual disfiguring scarring, 
which had caused the veteran significant emotional distress, 
these same findings were not reflected on subsequent VA 
examination in September 2001.  Based on a physical 
examination of the veteran and a review of the medical data 
of record, including the results of the January 1998 
examination, the VA examiner in September 2001 determined 
that the August 1994 VA left cheek surgery residuals 
consisted of a well-healed, hardly noticeable scar with no 
evidence of any infection or crustation.  He further opined 
that the veteran's residual scarring was a reasonable outcome 
of the surgery that was performed; and that there was no 
evidence of any additional disability caused by his August 
1994 VA performed surgery.  Because the VA examiner's opinion 
in September 2001 was based on a review of the veteran's 
claims file, unlike the opinion expressed by the VA examiner 
in January 1998, the Board finds that the VA examiner's 
opinion in September 2001 is more probative than the opinion 
offered in January 1998.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing is 
given).

For these reasons the Board finds that medical evidence, when 
considered in its totality, does not support a finding that 
the veteran has additional disability as a result of VA 
surgical treatment.  The Board has determined, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to compensation for the claimed disabilities 
pursuant to 38 U.S.C.A. § 1151.  The appeal is denied.


ORDER

Entitlement to compensation benefits under the provision of 
38 U.S.C.A. § 1151, for residual scar, status post excision 
and restructuring of the left cheek, follicular hyperplasia 
with folliculitis, based on August 1994 surgery and 
subsequent treatment is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

